DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 32, 42 is/are rejected under 35 U.S.C. 102 as being anticipated by Song (U.S. 8160822).
Song discloses an apparatus for measuring water quality/ water testing apparatus for analyzing at least one parameter and/or at least one substance from water flowing through a faucet and/or a water pipe (Abstract), said apparatus comprising:
at least one sensor configured to directly contact said water flowing through said faucet and/or said water pipe (col. 3, lines 53-61: “the apparatus for measuring optimum water-quality and informing quality of water is installed in a water purifier or a water feeder for drinking”, (col. 4, lines 3-6: an impurities-detecting part for detecting an amount of impurities of water (col. 4, lines 3-7 and 53-55; Fig. 3 and col. 10, lines 58-64; Fig. 6 and col. 12, lines 9-14); and

           For claim 32 is directed to a water testing kit which is described above.
For claim 42: Song discloses a method of monitoring and/or analyzing a water quality flowing through a faucet and/or a water pipe (col. 1, line 64-col. 2, line 2), said method comprising:
installing to said faucet and/or said water pipe a water testing apparatus dimensioned to be at least partially in contact with said water (col. 3, lines 53-61; Fig. 3 and col. 10, lines 58-64; Fig. 6 and col. 12, lines 9-14), said apparatus configured for analyzing water quality ( col. 4, lines 10-13);
carrying out an analysis of said water (col. 6, lines 20-col. 7, line 9; col. 9, lines 8-14); and communicating results of said analysis (Figs. 3, 4, 6 and col. 10, line 65-col. 11, line 33).
The following claims depend from claim 1 and disclose additional features that are taught by Song:
For claim 2: the apparatus of Song further comprises a receptacle for enclosing said analyzer therein (Figs. 3, 4 and col. 10, lines 62-64).

For claim 5: the apparatus of Song further comprising a power source for powering said analyzer (col. 3, line 65 and col. 4, line 2).
The method steps will be met during the normal operation of the device stated above.
            Claims 1-3, 24, 32 is/are rejected under 35 U.S.C. 102 as being anticipated Girelli (U.S. 20090154524).
For claims 1-3, 24, 32:  Girelli discloses in Fig. 3 an apparatus for a water testing comprising a dispensing outlet/ water faucet 5temperature sensor 11 (and a flux sensor) and a control unit/ analyzer 10 for adjusting the light intensity according to the dispensed water temperature [0032]. The analyzer is located within a housing/ receptacle, as shown in Fig. 4, thus, coupling member dimensioned to receive said analyzer/ electronic control board 10 and dimensioned to be connected to said faucet and/or said water pipe (For claims 2, 3).
The electronic control board 10 and the temperature sensor 11 may be integrated within a LED 4 in a protective capsule [0042].
For claim 5: it is considered that the device would have a power source for powering electrical components including an analyzer.
The power source comprising integrated battery 15 (Fig. 3).
For claim 8: said apparatus further comprises at least one visual display (at least an LED) for displaying results of an analysis carried out by said analyzer.
The method steps will be met during the normal operation of the device stated above.
           Claims 1-8, 16, 23-24, 32 is/are rejected under 35 U.S.C. 102 as being anticipated by Watson (U.S. 8316883).
           Claims 1-8, 16, 23-24, 32: Watson discloses in Figs. 4, 5 a device in the field of applicant’s endeavor comprising a display assembly comprising an integral temperature sensor with an analyzer, a display 22, a battery in a battery compartment/ receptacle within a sealed housing coupled/ attached to a faucet. The temperature sensor 67 is dimensioned to be inserted into said coupling member via a bore, Fig. 4.
For claim 3: said apparatus further comprises a coupling member/ housing dimensioned to receive said analyzer and dimensioned to be connected to said faucet and/or said water pipe.
For claim 4: said coupling member/ housing comprises opposing ends/ sealing gaskets 30 suitable for sealing attachment to said faucet and/or water pipe, Fig. 4.
For claim 23: said analyzer comprises detecting and/or quantifying said at least one parameter/ temperature.
For claim 24: said analyzer comprises detecting and/or quantifying at least one parameter chosen from temperature.
The method steps will be met during the normal operation of the device stated above.
        Claims 1, 8, 24, 32 is/are rejected under 35 U.S.C. 102 as being anticipated by Walkin (U.S. 20090193886).
For claims 1, 8, 24, 32: Walkin discloses in Figs. 1, 2 an apparatus in the field of applicant’s endeavor for monitoring water parameter/ temperature (for claim 24)/ pressure/ flow/ water usage within a faucet 120/ pipe comprising a monitoring/ analyzing device 100. The device comprising a display, a temperature sensor/ thermistor, a water flow control for water mixing (analyzer) [0030].
The method steps will be met during the normal operation of the device stated above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 7, 20-25, 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. 8160822) in view of Klispera (U.S. 8887324).
Song discloses the apparatus/ method as stated above.
Song does not explicitly teach the limitations of claims 4, 6, 7, 20-25, 28-29.
For claim 4: Klispera teaches coupling member comprises opposing ends suitable for sealing attachment to said faucet and/or water pipe (Fig. 2 and col. 16, lines 38-45).
For claims 6, 7: Klispera teaches that the power source is a battery, and wherein said receptacle further comprises a battery compartment for enclosing said battery (col. 16, lines 65-67; col. 38, lines 13-15).
For claim 20: Klispera teaches an emitter connected to said analyzer, said emitter being suitable for communicating results of said analysis to said at least one visual display (col. 3, lines 6-10).
For claim 21: Klispera teaches an emitter connected to said analyzer, said emitter being suitable for communicating results of said analysis to a remote visual display (col. 1, lines 14-22; col. 4, lines 3-7).
For claim 22: Klispera teaches that a remote visual display is chosen from a smart phone, a computer and a tablet (col. 4, lines 10-13 and col. 7, lines 17-21).
For claims 23, 24, 25: Klispera teaches that said analyzing comprises detecting and/or quantifying said at least one parameter and/or at least one substance; at least one parameter chosen from temperature and pH; at least one substance chosen from minerals, metals and contaminants ( col. 6, lines 20 and col. 7, line 9).
For claims 28, 29, 42: Klispera teaches that said analyzing means comprises detecting and/or quantifying at least one substance (heavy metals) chosen from calcium, magnesium, calcium bicarbonate, magnesium arsenic, barium, cadmium, chromium, mercury, selenium, nickel, thallium, antimony, and beryllium, bicarbonate, lead, copper; from disinfectants, disinfection byproducts, inorganic chemicals, organic chemicals and radionuclides; at least one substance chosen from heavy metals; from microorganisms; wherein said microorganisms are chosen from viruses, bacteria and protozoan parasites (obvious to a person skilled in the art in view of: col. 19, line 65; col. 22, lines 23-32; col. 22, lines 41-44; col. 29, line 48-col. 33, line 4).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to modify Song with Klispera, so as test water for pH and contaminants and transmit data wirelessly/ remotely, to enable a remote operator to take necessary actions. 
The method steps will be met during the normal operation of the device stated above.
Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song (U.S. 8160822) and Klispera (U.S. 8887324), as applied to claims above, and further in view of Chen et al. (U.S. 20170199189) [hereinafter Chen].
Song and Klispera disclose the device/ method as stated above.
Although they mention contaminants, they do not explicitly teach the limitations of claims (in real-time) 43.
Chen teaches a device comprising an electrical/ electrochemical sensor for detecting contaminants/ heavy metals in a domestic water/ faucet water in real-time (Abstract, [0007]).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date, to detect heavy metals/ test for heavy metals in real-time, so as make sure that the water used immediately after testing is useful for humans.
The method steps will be met during the normal operation of the device stated above.

Conclusion
Rahman et al. (U.S. 20140001041) teaches a device  comprising an electrical / electrochemical sensor for detecting contaminants/ heavy metals in  a water [0075].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 17, 2021